DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, line 5 and 6, the metes and bounds of “data” is unclear. The “data” as claimed is unbounded and could mean anything.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shuck et al. (US 3986106) in view of Kohke (US 3600673)
Regarding claim 11, Shuck teach  A monitoring device for monitoring the insulation and/or continuity of at least one electric cable, which includes a plurality of electrical wires, the monitoring device (Note abstract and Fig. 1) comprising a measuring circuit configured to be connected to the electrical  wires of the cable, (Note circuitry within master unit 12) wherein the measuring circuit comprises: 
a measuring stage comprising at least one voltage generator; (Note Fig. 4 and column 3, lines 54-57)
a switching stage configured to be connected to the measuring stage and to connect each electrical wire automatically and successively to the measuring circuit (Note column 4, lines 16-24, note gates) and/or to connect the measuring circuit to ground; 
Shuck et al. does not teach a looping stage of the measuring circuit configured to be connected, electrical wire to electrical wire of the cable, to the switching stage, and wherein the looping stage is configured to operate automatically in at least one of two modes, insulating or resistive, respectively associated with the monitoring of the insulation or the monitoring of the continuity of the electrical cable.
Kohke teach Shuck et al. teach a looping stage of the measuring circuit configured to be connected, electrical wire to electrical wire of the cable, to the switching stage, and wherein the looping stage is configured to operate automatically in at least one of two modes (Note column 3, lines 9-11), insulating or resistive, respectively associated with the monitoring of the insulation or the monitoring of the continuity of the electrical cable. (Note mode selector and stepper 30, 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shuck et al. to include the teaching of Kohke because it would increase the functionality of the monitoring device by providing multiple testing options.
Regarding claim 15, Shuck et al. teach wherein the switching stage comprises electronic switches. (Note the gates column 4, lines 19-34)
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shuck et al. (US 3986106) in view of Kohke (US 3600673) in view of Decker, Jr. (US 5436554).
Shuck et al. teach the instant invention except:
Regarding claim 16, Shuck et al. does not teach wherein the electronic switches are CMOS switches.
Decker, Jr. teach wherein the electronic switches are CMOS switches. (Note column 3, lines 6-8)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shuck et al. to include the teaching of Decker et al. because it would minimize the amount of power consumption to function to perform the switching function.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shuck et al. (US 3986106) in view of Kohke (US 3600673) in view of Flaherty et al. (US 5414343).
Shuck et al. teach the instant invention except:
Regarding claim 17, Shuck et al. does not teach wherein the electronic switches are automatically controlled by a shift register. 

Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shuck et al. to include the teaching of Flaherty et al. because it would allow the active output being shifted through the outputs of the register to test the effect of the voltage between conductors. (Note Flaherty et al. column 4, lines 8-12)
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shuck et al. (US 3986106) in view of Kohke (US 3600673) in view of Strandh (US 4015200).
Shuck et al. teach the instant invention.
Regarding claim 18, Shuck et al. does not teach wherein the measuring stage comprises a measuring resistor that is connected in series to the at least one voltage generator, wherein the measuring resistor comprises terminals configured for measuring the voltage at said terminals, wherein said measured voltage is representative of the quality of the insulation and/or the continuity of each electrical wire of the cable.
Strandh teach wherein the measuring stage comprises a measuring resistor that is connected in series to the at least one voltage generator, wherein the measuring resistor comprises terminals configured for measuring the voltage at said terminals (Note Fig.1,  terminals of 4a-4n), wherein said measured voltage is representative of the quality of the insulation and/or the continuity of each electrical wire of the cable. (Note column 1, lines 45-47 and Note claim 1, h.)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shuck et al. to include the teaching of Strandh because it would would help indicate in addition to open circuit (continuity), short circuits and incorrect wiring. (Note Strandh claim 1, h.)


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shuck et al. (US 3986106) in view of Kohke (US 3600673) in view of Peterson et al. (US 4042878).
Shuck et al. teach the instant invention except:
Regarding claim 19, Shuck et al. does not teach wherein the voltage generator is a variable voltage generator.
Peterson et al. teach wherein the voltage generator is a variable voltage generator. (Note column 2, lines 62-64)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shuck et al. to include the teaching of Peterson et al. because it would provide voltage to a lamp that corresponds to a connector in the cable to be tested. (Note Peterson et al. column 2, lines 58-60)

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Shuck et al. (US 3986106) in view of Kohke (US 3600673) in view of Haines (US 4835479) in view of Strandh (US 4015200).
Regarding claim 21, Shuck et al. teach A method for monitoring the insulation and/or continuity of at least one electrical cable, which includes a plurality of electrical wires, (Note column 2, lines 9-12) the method being automatically carried out by a monitoring device (Note rejection of claim 11 above) according to claim 18, the method comprising the following steps, carried out automatically by the monitoring device (Note Fig. 1): 
Shuck et al. does not teach receiving input data via an interface of the monitoring device; 
depending on the value of the input data, automatically activating at least one of two modes of the looping stage, insulating or resistive, respectively associated with the monitoring of the insulation or the monitoring of the continuity of the electrical cable; and 

Haines teach receiving input data via an interface of the monitoring device; (Note column 5, lines 13-16, the logic circuit 21 causes the apparatus to enter a waiting mode until one of the cable testing modes is manually selected by means of the keyboard 33.)
depending on the value of the input data, automatically activating at least one of two modes of the looping stage (logic circuit 21 and decoder driver 22, once the mode is selected the testing loops through all conductors, Note column 23-35), insulating or resistive, respectively associated with the monitoring of the insulation or the monitoring of the continuity of the electrical cable (Note continuity mode (resistive) column 5, lines 23-24 and lines 41-44)  and Note insulation test mode, column 5, lines  60-61)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shuck et al. to include the teaching of Haines because it would allow the operator to select an additional function such as testing for incorrect connections. (Note Haines column 5, lines 20-21)
Shuck et al. as modified does not teach measuring the voltage at the terminals of the measuring resistor of the measuring stage, after the successive connection of each electrical wire of the at least one cable to the measuring circuit by the switching stage of the measuring circuit until an insulation and/or continuity failure of the electrical wire is detected or until all of the electrical wires of the at least one cable are connected.
Strandh teach measuring the voltage at the terminals of the measuring resistor of the measuring stage, after the successive connection of each electrical wire of the at least one cable to the measuring circuit by the switching stage of the measuring circuit until an insulation 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shuck et al. to include the teaching of Strandh because it would would help indicate in addition to open circuit (continuity), short circuits and incorrect wiring. (Note Strandh claim 1, h.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRIUS R PRETLOW whose telephone number is (571)272-3441.  The examiner can normally be reached on M-F, 5:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/DEMETRIUS R PRETLOW/            Examiner, Art Unit 2858                                                                                                                                                                                            /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858